DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 04/15/2020. Claims 1-13 are amended. Claims 1-13 are currently pending.
Specification
The disclosure is objected to because of the following informalities: It is unclear whether the adjustment component is formed with a flat/disk component as part of a method of manufacturing, or whether the adjustment component is described as comprising a flat/disk component as part of the structure of the adjustment component (see paras. [0014] and [0047] of the published application describing the adjustment component as being formed with a disk or flat component). For examination purposes, the adjustment component is interpreted to include a flat component.
Appropriate correction is required.
Claim Objections
Claims 3, 10 and 12-13 are objected to because of the following informalities:  
In claim 3, the claim recites “the adjustment component is formed using a flat component whose flat sides extend in the longitudinal direction”. It is unclear whether the adjustment component is being described as formed using a flat component during a method of manufacturing, or the adjustment component comprises a flat component as part of its structure. For examination purposes, see spec. objection above.
In claim 10, the phrase “the bearing means has a bearing means which is proximal… and a bearing means which is distal… and is spaced apart from the proximal bearing means” 
In claim 12, the phrase “which has a drive system according to claim 1” should read “which has the drive system according to claim 1” to correctly refer to the drive system of claim 1.
In claim 13, the phrase “a drive module according to claim 12” should read “the drive module according to claim 12”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment component… for adjusting” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “the longitudinal direction” in line 16. There is insufficient antecedent basis for this limitation in the claim, since a longitudinal direction has not been previously introduced. Further, it is unclear whether the phrase is referring to the longitudinal direction of the drive system or a specific structure. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the longitudinal direction of the device.
	Regarding claim 4, the claim is generally narrative and indefinite, failing to conform with current U.S. practice. The claim appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
	Further, the claim recites “a component bearing” in line 3. It is unclear whether the component bearing is a structure of the bearing means, or introducing a new, separate bearing. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the component bearing as an included structure of the bearing means.
	Regarding claim 13, the claim recites “a needle module” in line 2. It is unclear whether the phrase is referring to the needle module previously introduced, or introducing a new, separate needle module. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the needle module previously introduced.
	Further, the claim recites “a piercing means” in lines 2-3. It is unclear whether the phrase is referring to the piercing means previously introduced, or introducing a new, separate piercing means. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the piercing means previously introduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2012/0123462 A1).
	Regarding claim 1, Lee discloses (abstract; paras. [0054]-[0104]; figs. 1-19) a drive system for a hand-held device for locally piercing a human or animal skin, having: 
	- a drive means adapted to provide a rotary drive movement (driving motor 17, para. [0056]; fig. 4); and 
	- a conversion mechanism (upward and downward moving means 20 including cam 23/cam member 123, paras. [0056]-[0058] and [0086]), which is coupled to the drive means for tapping the rotary drive movement and is adapted to provide a linear forward and backward movement starting from the rotary drive movement (cam member 123 coupled with driving motor 17, paras. [0060] and [0086]), the conversion mechanism having: 
		- a wobble plate arrangement (arrangement of upward and downward moving means 20, para. [0058]; figs. 4-5, 7 and 10-12) arranged on a bearing means (at least one roller bearing 129a 
		- a wobble plate formed on the wobble plate arrangement (cam member includes cam plate 23a, which one of ordinary skill would’ve understood to be included in cam member 123, paras. [0076] and [0083]), which during operation performs a wobbling motion due to the rotating drive motion (cam member 123 rotated based on driving motor 17, para. [0086]; figs. 1-2); 
		- a tap (connecting rod 30, para. [0076]; figs. 10-12), which is coupled to the wobble plate and adapted to provide linear forward and backward movement for tapping by engaging with the wobble plate (connecting rod 30 connects to cam member 123 via cam link 127 and reciprocates needle, para. [0076]); and 
		- an adjustment component (cam link 127, para. [0085]) which is coupled to the wobble plate arrangement (figs. 10-12) and displaceably arranged such that for adjusting a stroke of the linear forward and backward movement provided at the tap, a tilt of the wobble plate with respect to the longitudinal direction can be changed by displacing the adjustment component (cam link 127 controlled by motor 17, which would be capable of changing tilt of cam member 123 based on input from motor 17, paras. [0076] and [0086]).
	Regarding claim 2, Lee discloses the device of claim 1. Lee further discloses wherein the adjustment component is pivotally mounted on the wobble plate arrangement (cam link 127 pivotally mounted to cam member 123 via bearings 129a and 129b, which would pivot as cam member 123 rotates/translates due to movement of motor 17, paras. [0076] and [0085]-[0086]; figs. 10-12).
	Regarding claim 3, Lee discloses the device of claim 1. Lee further discloses wherein the adjustment component is formed using a flat component whose flat sides extend in the longitudinal 
	Regarding claim 4, Lee discloses the device of claim 1. Lee further discloses wherein the adjustment component is displaceably arranged on a component bearing (at least one roller bearing 129b, para. [0085]) in such a way that for adjusting the stroke of the linear forward and backward movement provided at the tap the tilt of the wobble plate, relative to the longitudinal direction, can be changed by means of displacing the adjustment component (cam link 127 displaced via motor 17, which would be capable of changing tilt of cam member 123 and therefore changing the stroke of needle via cam member 123, paras. [0076] and [0086]), wherein for this purpose, the component bearing being displaceable in the longitudinal direction (roller bearing 129b displaceable via movement of cam member 123 and cam link 127, para. [0086]).
	Regarding claim 7, Lee discloses the device of claim 4. Lee further discloses wherein the component bearing can be displaced following a displacement of the drive means in the longitudinal direction (roller bearing 129b displaced via displacement of motor 17, paras. [0076] and [0086]).
	Regarding claim 8, Lee discloses the device of claim 4. Lee further discloses wherein the component bearing is arranged on a component which is displaceable in the longitudinal direction relative to the drive means (roller bearing 129b arranged on cam link member 127a, which is displaceable in a longitudinal direction via movement of cam member 123, paras. [0076] and [0086]; figs. 4-5).
	Regarding claim 9, Lee discloses the device of claim 1. Lee further discloses wherein the drive means and the conversion mechanism are arranged in a housing (tattooing apparatus includes housing including at least first and second casing 12 and 13, which motor 17 and conversion mechanism as described in the rejection of claim 1 above are arranged within, paras. [0055]-[0056]; figs. 3-4), the 
	Regarding claim 10, Lee discloses the device of claim 1. Lee further discloses wherein the bearing means has a bearing means which is proximal with respect to the drive means (roller bearing 129b which is more proximal to motor 17, fig. 10) and a bearing means which is distal with respect to the drive means (roller bearing 129a which is more distal to motor 17, fig. 10) and is spaced apart from the proximal bearing means in a longitudinal direction (fig. 10).
	Regarding claim 11, Lee discloses the device of claim 10. Lee further discloses wherein the wobble plate arrangement is arranged between the proximal and distal bearing means (figs. 10-12).
	Regarding claim 12, Lee discloses the device of claim 1. Lee further discloses a drive module for a hand-held device for locally piercing a human or animal skin (figs. 4-5 and 10-12), which has a drive system according to claim 1 (see rejection of claim 1 above) and can be coupled to a needle module (needle 60, para. [0069]; fig. 4) having a piercing means for local skin piercing (needle 60 used for tattooing, which one of ordinary skill would’ve understood to pierce skin and therefore be functionally equivalent to the piercing means interpreted under 112(f), para. [0075]).
	Regarding claim 13, Lee discloses the device of claim 12. Lee further discloses a hand-held device for locally piercing a human or animal skin (fig. 3), having a drive module according to claim 12 (see rejection of claim 12 above) and a needle module coupled thereto with a piercing means for locally piercing the skin (needle 60 as described in rejection of claim 12 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	Regarding claim 5, Lee discloses the device of claim 4. 
	However, with respect to the cited embodiment, Lee fails to disclose wherein the component bearing can be displaced in such a way as to change a distance between a rotary joint center of the rotary joint and the component bearing.
	However, in a separate embodiment, Lee teaches (paras. [0097]-[0100]; fig. 18), in the same field of endeavor, a drive system for a tattoo device including drive means (motor 17), a wobble plate arrangement (cam member 423, para. [0097]), a component bearing (at least one ball bearing 429a/b, para. [0100]) and a rotary joint including a rotary joint center (hinge H1, para. [0098]), wherein the component bearing can be displaced in such a way as to change a distance between a rotary joint center of the rotary joint and the component bearing (cam member 423 rotated, which pivots on hinge H1 to move connecting rod 430 back and forth, such that ball bearings 429a/b would change in distance relative to hinge H1, para. [0099]).
	Therefore, Lee fails to disclose the distance between the rotary joint center and the component bearing changing during displacement, but does disclose a rotary joint center and a component bearing being displaced to actuate a needle, and Lee teaches in a separate embodiment actuation of a needle KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including a change in distance between the rotary joint and the bearing, instead of the displacement as taught by Lee, because Lee teaches in a separate embodiment that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either mechanism to actuate the needle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Siciliano (US 2016/0074645 A1).
	Regarding claim 6, Lee discloses the device of claim 4. 
	However, Lee fails to disclose wherein the component bearing has a bearing journal which is rotatably arranged in an associated bearing bush.
	Siciliano teaches (paras. [0027]-[0036]; figs. 1-2), in the same field of endeavor, a rotary tattoo machine including a cam wheel (200) and a component bearing (205, para. [0027]), where the component bearing has a bearing journal rotatably arranged in an associated bearing bush (bearing 205 functions as retaining element for sleeve 235 and may comprise bushing, which one of ordinary skill would’ve understood to include a journal bearing surrounding sleeve 235, which is rotatable, para. [0036]).
	Therefore, Lee fails to disclose the bearing including a journal and bushing, but teaches a rolling bearing in conjunction with a cam member, and Siciliano teaches a bearing working in conjunction with a cam member to retain rotation including a journal and bushing and therefore discloses that these are KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of a device including a journal bearing, instead of the roller bearing as taught by Lee, because Siciliano teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either bearing structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0010236 A1 to Frister, disclosing an apparatus for applying a tattoo including a wobble plate.
US 2020/0232545 A1 to Hwong, disclosing an actuator for a needle including plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIGID K BYRD/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771